Pope, Judge.
Appellants Charles and Ruby Robinson appeal from a jury verdict and judgment awarding appellee Johns $28,000.00 in his action on an oral contract for the sale of land. We affirm.
The evidence was uncontradicted that the parties agreed upon the sale and that Johns gave a quitclaim deed to Mrs. Robinson, his former wife, for his interest in the property. No question has been *640raised that this performance was not sufficient to remove the contract from the statute of frauds. Code § 20-402 (2). Thus, as stated by the trial judge in his charge to the jury, the basic issue to be determined and decided was the amount agreed upon that Johns was to receive for his one-half interest in the property. Johns sought the exact amount of the verdict returned by the jury, and it was amply supported by the evidence. Consequently, the verdict will not be disturbed by this court on appeal. See Knight v. Munday, 152 Ga. App. 406 (263 SE2d 188) (1979); Brown v. Newkirk, 239 Ga. 579 (4) (238 SE2d 352) (1977); Miller v. Frix, 142 Ga. App. 92 (235 SE2d 612) (1977).
Decided February 24, 1981.
Joseph H. Ferrier, for appellants.
Thomas E. Dennard, Jr., for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.